Citation Nr: 0804563	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee injury.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left shoulder injury.

3.  Entitlement to service connection for a left arm injury.

4.  Entitlement to service connection for a right eye injury.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for the above noted 
conditions.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in December 2007.


FINDINGS OF FACT

1.  In a decision dated December 1997, the RO denied service 
connection for a left knee disability.  The veteran did not 
timely perfect an appeal of this decision, and it therefore 
became final.

2.  The evidence received since the unappealed December 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a left knee disability.

3.  In a decision dated February 1998, the RO denied service 
connection for a left shoulder disability.  The veteran did 
not timely perfect an appeal of this decision, and it 
therefore became final.

4.  The evidence received since the unappealed February 1998 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a left shoulder disability.

5.  The preponderance of the evidence of record is against a 
finding that the veteran has a left arm disability which is 
related to service.

6.  The preponderance of the evidence of record is against a 
finding that the veteran has a right eye disability which is 
related to service.

7.  The preponderance of the evidence of record is against a 
finding that the veteran has a psychiatric disability which 
is related to service.


CONCLUSION OF LAW

1.  The December 1997 decision of the RO, which denied 
service connection for a left knee disability, is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

2.  The evidence received since the December 1997 RO 
decision, which denied service connection for a left knee 
disability, is not new and material and the claim for service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The February 1998 decision of the RO, which denied 
service connection for a left shoulder disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).

4.  The evidence received since the February 1998 RO 
decision, which denied service connection for a left shoulder 
disability, is not new and material and the claim for service 
connection for a left shoulder disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

5.  A left arm disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

6.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

7.  A psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2004, June 2004, and August 2004, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
With regard to the application to reopen the claims of 
service connection for left knee and left shoulder 
disabilities, the veteran has been given the additional 
notice requirements outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  Repeated 
attempts have been made to retrieve the veteran's Social 
Security records, however, they are reported as having been 
destroyed.  The veteran has been informed of the law relevant 
to his claims numerous times.  The veteran was informed of 
which medical records were unavailable, and was provided an 
opportunity to provide those medical documents himself.  The 
duties to notify and assist have been met, as to those claims 
being decided on this appeal.

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for left knee and 
left shoulder disabilities.

Historically, the Board notes that the veteran was last 
finally denied service connection for a left knee disability 
in December 1997.  Although the veteran clearly has a left 
knee disability as the result of a motor vehicle accident in 
service, all the evidence of record, and a January 1970 
administrative decision, found that the injuries received by 
the veteran on April 27, 1969, the date of that motor vehicle 
accident, were incurred as a result of the veteran's own 
willful misconduct, therefore VA benefits for these injuries 
could not be granted.  The veteran was again denied service 
connection for this disability in December 1997 because he 
failed to submit any new and material evidence as to this 
claim. 

The veteran was previously denied service connection for a 
left shoulder disability in February 1998.  The veteran was 
denied service connection at that time because the veteran 
failed to report for a VA examination, and the evidence of 
record did not show that the veteran had a left shoulder 
disability.

The veteran did not appeal either of these decisions within 
one year of their promulgation, and they are therefore final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).
Since these rating decisions are final, the veteran's current 
claims of service connection for a left knee and a left 
shoulder disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudications.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left knee disability.  As noted 
above, the veteran was previously denied service connection 
not because there was no evidence that the veteran had a left 
knee injury as a result of an inservice car accident, but 
because the evidence of record, including a line of duty 
determination, showed that the car accident was due to the 
veteran's own willful misconduct, specifically, staying up 
for 48 hours prior to the accident, and drinking prior to the 
accident.  In this regard, no new evidence has been 
presented. The veteran simply continues to state that he does 
not feel the accident was the result of willful misconduct; 
however, he has provided no objective evidence in support of 
that assertion.  As the veteran was previously denied service 
connection for this condition because the evidence of record 
showed that it was due to the veteran's willful misconduct, 
and as the veteran has not submitted any new evidence which 
indicates that this disability was not as a result of the 
veteran's own willful misconduct, the Board finds that new 
and material evidence has not been submitted sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.

Additional evidence that shows nothing more than that the 
veteran has a left knee disability will not be sufficient to 
reopen his claim.  The Board concedes that the veteran has a 
left knee disability and that he injured his left knee during 
a motor vehicle accident in service.  However, the evidence 
of record shows that this accident was due to willful 
misconduct, which is the continued basis for denial of his 
claim.  To reopen his claim, the veteran would have to 
provide other evidence such as, objective evidence tending to 
show that his accident was not due to willful misconduct, or 
evidence that the veteran's left knee disability was due to 
an injury in service unrelated to his April 1969 car accident

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disability.  As noted 
above, the veteran was previously denied service connection 
for a left shoulder disability because the evidence of record 
did not show that the veteran had a left shoulder disability.  
While the veteran, in his hearing testimony in December 2007 
again stated that he had problems with his left shoulder, the 
veteran also stated at that time that he had not been 
diagnosed with any left shoulder disability, and the evidence 
of record does not show a diagnosis of, or treatment for, any 
left shoulder disability.  As the veteran was previously 
denied service connection for a left shoulder disability 
because there was no evidence of record indicating that the 
veteran had a left shoulder disability, and as there is no 
evidence of record since the previous final denial which 
indicates that the veteran has a left shoulder disability, 
the Board finds 


that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disability.

The Board notes that the veteran's opinions as to medical 
matters, no matter how sincere, are without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although the veteran and his representative 
have asserted that these conditions had their origin in 
service and are not due to willful misconduct, lay assertions 
are insufficient to reopen a claim under 38 U.S.C. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).


Claims of entitlement to service connection.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

However, direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs. The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the veteran's willful misconduct.  See 38 
C.F.R. § 3.301 (2007).

For claims filed after October 31, 1990, the VA Office of 
General Counsel has held that an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose account benefits are claimed.  In claims filed after 
October 31, 1990, disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  See 
VAOPGCPREC 11-96.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), on secondary service connection 
of a disability proximately due to or a result of a service- 
connected condition.  Further, compensation is prohibited 
regardless of whether compensation is claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
or injury aggravated the disability.  See VAOPGCPREC 2-97.  
Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. §§ 105, 110, 1121, 1131, 
1301, 1521(a) (West 2002); 38 C.F.R. § 3.301 (2007).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left arm 
injury.  The evidence of record does not show that the 
veteran has, at any time, had a left arm disability.  The 
veteran alleges he injured his left arm during an April 1969 
automobile accident. Even if the veteran were found to have 
injured in left arm in that accident, the Board notes that 
injuries related to that accident would be considered willful 
misconduct, such that service connection could not be 
granted.  However, the Board points out that the records from 
that accident show a left knee strain, and lacerations of the 
left leg and face, and do not show any left arm injury.  Nor 
do the veteran's service medical records show complaints of, 
or treatment for, a left arm disability at any other time.  
The veteran's separation examination of March 1970 does not 
show any left arm disability.  An August 1970 report of VA 
examination also does not show any left arm disability.  
There is further no evidence of record since that time 
indicating that the veteran has any left arm disability.  The 
veteran has been diagnosed with a right shoulder disability, 
for which he is service connected at a noncompensable level.  
However, the veteran has never been diagnosed with a left arm 
disability.  As there is no evidence of record which 
indicates that the veteran, at any time, prior, during, or 
subsequent to service, has been diagnosed with any left arm 
disability, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition. 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right eye 
injury.  The evidence of record does not show that the 
veteran currently has any eye disability for VA purposes.  
The veteran's service medical records do show that he was 
seen in service in September 1966, with a diagnosis of 
conjunctivitis.  The veteran was provided with medication at 
that time.  There is no further indication in the veteran's 
service medical records that he was ever seen again for any 
eye problem, and the veteran's March 1970 report of 
separation examination, as well as his March 1970 report of 
medical history, show the veteran's right eye to be normal, 
although he was noted to have defective visual acuity of the 
left eye.  An August 1970 report of VA eye examination 
specifically noted that the veteran's right eye has 20/20 
vision uncorrected.  While the veteran was noted to have 
myopic astigmatism of the left eye at that time, he was not 
found to have any right eye disability.  An August 2007 
report of VA examination noted that the veteran was diagnosed 
with a history of conjunctivitis which was resolved, as well 
as a refractive error, which was found to be unlikely to be 
related to the veteran's former conjunctivitis or his April 
1969 motor vehicle accident.

As such, the evidence shows that while the veteran has a one 
time diagnosis of conjunctivitis in service, this diagnosis 
resolved without current disability, and the veteran 
currently has no other eye condition other than a refractive 
error, which, as noted above, is not a disability for VA 
purposes. (The Board also points out, as noted in detail 
above, that even if the refractive error were related to the 
veteran's April 1969 motor vehicle accident in service, it 
would not be able to be service connected, due to willful 
misconduct).  As the evidence does not show that the veteran 
currently has any eye disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a right eye condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disorder.  The evidence does not show that the veteran 
currently has any psychiatric disability for which he could 
be awarded service connected benefits.  The veteran was found 
to have, in January 1969, while imprisoned in service, 
anxiety over claustrophobia, his grandfather's poor health, 
and a "Dear John" letter from his fiancée.  He was 
diagnosed with anxiety neurosis, and prescribed medication.

His March 1970 report of separation examination noted that 
the veteran had seen a psychiatrist for depression, 
nervousness, and an excessive drinking habit due to personal 
problems.  A VA examination report of August 1970 noted no 
psychiatric problems other than amnesia surrounding the 
circumstances of his April 1969 motor vehicle accident.

The next evidence of record pertaining to psychiatric 
disabilities is a January 1983 report of VA hospitalization 
summary, which diagnosed the veteran with episodic alcohol 
abuse.

The veteran underwent a VA psychiatric examination in August 
2007.  The report of that examination indicates that the 
veteran's claims file and complete medical history was 
reviewed.  When the veteran was questioned about reporting 
depression and anxiety in 1969, he stated that his 
grandfather was sick at the time, and he wanted to return 
home, so he was attempting to get leave by reporting being 
depressed and anxious.  During the examination, the veteran 
indicated that he drinks daily, and acknowledged drinking at 
least two or three beers prior to his examination.  He 
indicated that he drinks on average a case to a case and a 
half of beer a day.  He started from the time he wakes up 
until he falls asleep.  He does not consider it to be an 
alcohol problem.  He reported that although he had alcohol 
treatment in January 1983, he did not stay sober after the 
treatment.  He noted that he also occasionally uses marijuana 
which relieves his pain.

He described his mood as "so so", and reported having 
episodes of irritability.  He reported that he had problems 
with road rage.  He denied suicidal ideation but indicated 
that he has thoughts of hurting others when he becomes angry.  
He reported having 20 to 30 DUIs.  He complained of having a 
poor appetite.  He indicated that his spends his time by 
himself "thinking and drinking".

Upon examination, the veteran was noted to be alert and 
attentive, and tracked conversation adequately.  He was 
oriented to person, place, and time.  There was no 
abnormality of posture.  His psychomotor activity appeared to 
be within normal limits.  Speech functions were appropriate 
for rate, volume, prosody, and fluency.  There was no 
evidence of paraphrasic errors.  Vocabulary and grammar 
skills were suggestive of intellectual functioning within the 
average range.  Memory functions were grossly intact with 
respect to immediate and remote recall of events and factual 
information.  He complained of not remembering the time 
around his April 1969 motor vehicle accident, however, the 
examiner found this would be common retrograde amnesia.  He 
was noted to be very thin, with bloodshot eyes and a flushed 
face.  There appeared to be the smell of alcohol around his 
body.  The veteran's level of insight appeared to be poor, 
and overall his judgment was essentially functional with some 
problems with impulsivity.

The veteran was diagnosed with alcohol dependency and 
marijuana abuse, with a Global Assessment of Functioning 
(GAF) of 50.  In summary, the examiner indicated that the 
veteran's depression in the military was likely a result of 
his alcohol abuse.  The examiner particularly noted that the 
veteran acknowledged that he reported depression prior to his 
motor vehicle accident in an attempt to be allowed to go home 
on leave.  The examiner opined that the veteran's depressive 
symptoms at discharge were likely related to being in the 
"brig" for three months and being court martialed.  
Additionally, he was abusing alcohol after he was released 
from the brig.  He denied having a depressed mood currently.  
The examiner felt that the veteran had problems with 
irritability and poor impulse control when it comes to anger 
issues.  It was noted that he drank alcohol prior to the 
evaluation, and stated that he drinks from the time he gets 
up in the morning until he goes to sleep at night, and that 
if he wakes up during the night, he also drinks.  He does not 
see his alcohol dependency as an issue.  He is irritated that 
the VA has not compensated him for the injuries sustained in 
his motor vehicle accident while in service.  He acknowledged 
that he had been awake for 72 hours prior to the wreck in 
1969, and that he drank a six pack of beer during the night 
preceding the accident.  The veteran was oriented to person, 
place, and time.  He did not appear acutely intoxicated at 
the time of the evaluation.  His judgment appeared to be 
functional.

Thus, while the veteran was found to have depression, 
anxiety, and nervousness in service, these symptoms were 
related to either his alcoholism or situations in service 
that did not last beyond the incidents.  Currently, the only 
psychiatric diagnoses are alcohol dependency and marijuana 
abuse.  As noted above, a disability resulting from a 
veteran's own alcohol or drug abuse cannot be service 
connected as a matter of law.  As the veteran does not 
currently have any psychiatric disability other than alcohol 
or drug abuse, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a psychiatric disability.









ORDER

New and material evidence not having been presented, the 
veteran's application to reopen a claim of entitlement to 
service connection for a left knee injury is denied.

New and material evidence not having been presented, the 
veteran's application to reopen a claim of entitlement to 
service connection for a left shoulder injury is denied.

Entitlement to service connection for a left arm injury is 
denied.

Entitlement to service connection for a right eye injury is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


